department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address uil date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court certified mail - return receipt dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective december 20xx you have agteed to this adverse determination per signed form_6018 on august 20xx our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the of org furthers private interests monies returned to trustee rather than public interests which is prohibited by sec_1 c -1 d ii the foundation failed to make financial distributions or provide any activity as a supporting_organization to a specified organization activities the organization did not operate exclusively for exempt purposes because it was organized and operated for the benefit of private interests rather than public interests and its net_earnings and assets inured to the benefit of its creators trustees and directors which is prohibited by sec_501 c contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the tight to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call or you can contact the taxpayer and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or writing to - taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as requited by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter certified mail - return receipt requested - dear if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication report of examination form 6018-a letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service - org 20xx-20xx legend org organization name country country promoter cco-1 companies bm-1-7 2nd xx date xyz state city city founder founder 15t qth 3x4 address address 6th board member sec_5th promoter qt 5th 7th gt gth 14th issue whether the org’s org tax exempt status should be revoked because it was not organized and operated exclusively for purposes described in sec_501 of the internal_revenue_code fact sec_1 entities participating in and or created to implement the master financial plan affiliated entities of co-1 - the promoter a the promoter and all affiliated entities listed below have come under federal investigation by the securities_and_exchange_commission sec federal bureau of investigation and the internal_revenue_service service for promoting numerous tax_shelter schemes involving offshore transactions including the repatriation of funds in the form of tax-free borrowing the co-1 entities are as follows co-1 co-1 or co-1 was a company headquartered in country co-1 claimed to be a leading firm in the business of providing tax reduction and asset protection through the establishment of offshore entities and accounts it was organized as a parent company charged with coordinating the actions of its subsidiaries as well as co-2 an affiliated law firm as the parent later references in this report to co-1 or to co-1 may also include co-1 inc co-1 inc co-1 was a xyz corporation incorporated in 19xx co-1's function was to provide the office space and the staff who provided services to co-1 and its investors and served as the office through which investors are solicited co-1 and co-1’s clients regularly purchased securities they promoted including those issued by co-4 and co-1 was located in city xyz co-3 entity that acted as an investment adviser and a mutual_fund company for co-1 investors co-3managed mutual funds that had been sold to co-1 investors it also maintained accounts with brokerage firms into which investor securities were placed was a co-4 co-4 was an entity organized under the laws of country a co-4 ostensibly acted as an issuer of many of the investment products eg loi insurance policies sold to co-1 investors co-4 also controlled the funds of co-1 investors that were to be repatriated to those individuals from accounts located in the country form 886-a rrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no ot exhibit year period ended department of the treasury - internal_revenue_service org 20xx-20xx co-2 ltd co-2 was a entity and a state of xyz limited_liability company co-2 was an international legal firm that operated as co-1’s legal advisors it also shared offices with co-1 in country country and co-1 in city xyz co-2’s legal tax opinion supporting the legality of the master financial plan was used by co-1 to solicit wealthy clients co-6 co-6 was an arm of co-1 and was based in country country co-6 was set up to receive wire transactions from investors at an account it established with the bank management mortgage tt was also used to facilitate the repatriation of client funds via an equity the repatriation of client funds via an equity management mortgage co-7 co-7 was a state of state limited_liability_company used to facilitate b affiliated entities of founder - the client org org is a non-profit trust formed in the state of xyz on december 0xx org is an integral component of founder’s master financial plan designed for him by co-1 co-12 co-12 is a nationwide travel and vacation business this business located in city xyz is owned and operated by founder cc supported organizations - the entities org supports a community-based adult education and employment program in city xyz it is a program of an sec_501 organization co-13 ein this program co-8 was named as the primary beneficiary co-8 is co-9 was also named as a secondary beneficiary this is a program of the co- a city based charity there is now a sec_501 organization named co-9 located in city but it did not receive its ruling until 20xx as a secondary beneficiary co-10 is a church located at address in city xyz this church was also named is an independent sec_501 organization affiliated with the co-11 is a program of co-15 and is also named as a secondary beneficiary this church background a promotion and design of the master financial plan per founder his first substantive contact with co-1 occurred in october 20xx when promoter of co-1 came to his office and explained co-1’s services founder was referred to promoter by a business_associate based on this information founder flew to xyz in december of 20xx in december 20xx founder purchased from co-1 a financial product called the master financial plan one aspect of this plan called for the creation of a supporting_organization co-1 cites the objectives of a supporting_organization as a vehicle which permits charitable department of the treasury - internal_revenue_service form 886-a cev page -2- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xxk giving with up to tax deductibility a way to take advantage of the tax benefits of charitable giving while maintaining a high degree of ultimate control_over the donated assets and to create a conduit for tax-free investing offshore per co-1 given the requirements and structure of a supporting_organization a secondary but very significant use of it can be to channel investment funds offshore where they can grow tax free with the investment gains that accrue through a supporting_organization a donor will have additional sums to contribute to charity while substantially increasing his investment portfolio offshore these investment gains are available to the donor through access to the offshore corporations that contract to manage the investments of the supporting organizations donations made to the supporting_organization can provide the donor business entities with substantial tax deductions as a trustee of this charitable_organization the donor is able to influence the investment decisions of the supporting_organization while directing the so’s charitable_contributions the donor would also be empowered to select the other trustees within irs guidelines and to help determine the so’s ongoing investment strategy per the master financial plan you and a family_member may sit on the board_of trustees along with a representative of the primary charity and two friends reasonable_compensation can be paid to board members and employees of the so in consideration for these services the so has the ability to make tax free investments in domestic or offshore investments under the prudent businessman standard once gains have been captured by the supporting_organization the assets are then available for offshore investing or other business purposes any funds left in the treasury of the so may be invested in domestic or offshore securities thus producing investment_income for the so in order to limit the amount of investment_income credited directly to the so and consequently disbursed to primary and secondary beneficiaries co-1 recommends the use of two international business corporations ibcs this allows the investor to capture much of the investment_income offshore in a tax free environment in this way the profits from investment activities can be transferred between domestic and foreign entities and between taxable and non-taxable entities to produce the most favorable tax consequences much of the master financial plan that was sold to founder was not implemented while founder did establish a supporting_organization and engage in acts of self dealing no evidence was uncovered that entailed offshore financial activity b sec description of the master financial plan in its complaint against co-1 the sec stated that co-1 offered a product known as a master financial plan whose function is to provide a means by which the investor can invest cash and securities offshore usually in the country or another nation and receive tax-free gains from the investment activity the basic structure of the plan involves the transfer of an investor's income and or assets into offshore entities established on behalf of the investor these funds and assets are then used to purchase investment and other products offered by co-1 and its affiliates the master financial plan also provides investors a means to repatriate assets through form 886-acev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx transactions that hide the actual ownership of the assets thereby enabling the investors to utilize the untaxed funds without paying tax obligations for instance in its sales manual co-1 states once money is invested offshore there are several ways to repatriate part or all of it these include such non-taxable methods as with secured credit cards personal or corporate loans mortgages personal withdrawals or through insurance policies capital can also be repatriated through taxable means such as through salaries or annuities co-1 promises its clients that through the implementation of the master financial plan the clients will reduce their taxes by significant percentages have their investments grow offshore in a tax free environment and will be able to protect their assets from unwanted liabilities and encumbrances the sec contends that the master financial plan essentially establishes the framework through which the co-1 investor invests and protects cash and assets avoids payment of taxes and repatriates his or her funds c description of the founder master financial plan co-1 designed the master financial plan to further the income_tax reduction asset protection and personal estate_planning objectives of founder it involved the establishment of several offshore and domestic entities the purchase of several insurance plans and the execution of transactions through which founder would invest his pre-tax income the types of entities employed by co-1 included international business corporations ibcs s voluntary employee beneficiary associations vebas support organizations sos corporations s corps and limited_liability companies llcs the insurance arrangements included products such as loss-of-income loi insurance policies and foreign variable annuities vfa description of component entities the following are descriptions of component entities from co-1’s sales literature a international business corporations the sec report stated that co-1 sales literature described ibcs as corporations formed in a tax_haven but not authorized to do business within that country they are intended to be used as an investment or asset protection vehicle the co-1 investor transfers personal assets or an investment portfolio to the ibc co-1 tells clients the offshore entities are not owned or controlled by the clients for tax purposes rather nominee officers or directors act on behalf of the clients to control the entities and effect transactions in fact co-1 personnel have authority to effect the transactions retaining sole signatory authority over all accounts typically in order to affect a transfer of funds senior personnel at co-4 or co-3must authorize the transfer b supporting organizations form 886-a ceev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx-20xx sos are described as charitable organizations established for the benefit of an individual client among the stated benefits of an investor establishing an so over using a domestic charitable_organization is that investment funds transferred to the investor's personal so can grow tax free these investment gains are available to the donor investor through access to the offshore corporations that manage the investments of the so co-1 stated that founder as org’s trustee was able to make investment decisions including the ability to borrow indirectly from the contributed funds and direct charitable_contributions giving founder a high degree of control_over the donated assets in addition salaries and other administrative expenses may be paid to founder and or his family members in the approximate amount of percent of the org’s gross_income c voluntary employee beneficiary association co-1 defines a veba as an employee benefit program that permits employers to take tax deductions for certain employee_benefits payments such as the payment of life sick accident death or other_benefits the investment gains of these payments grow tax deferred under certain circumstances the gains can be accessed tax-free eg borrowing funds to pay for the children’s college education through a veba trust d s-corporation the s-corporation model is also used to implement the veba and requires at least two employees under the veba arrangement the employees would join the union and the employer the insurance_policy would contribute tax deductible premiums to accumulates cash_value the trust that administers the arrangement can issue loans to participants if certain conditions are met viz paying uninsured medical_expenses paying for post- secondary education of dependents and unusual unexpected hardship events although repayment is anticipated any outstanding loan balances at death can be paid off by the death_benefit the veba trust if e limited_liability_company a limited_liability_company offers personal protection and tax savings but does not require the reporting and record keeping of a corporation per co-1 description of insurance products the types of investment products sold by co-1 include loss of income policies loi equity management mortgages emm and foreign variable annuities fva a loss of income policy loi is an agreement between the co-1 client and co-4 whereby the client purchases a policy to insure against a future loss of income an loi policy is usually purchased for coverage until the earlier of a specified term such a sec_1 year or the date of death of the insured the insurance_company typically holds the net premium in a separate_account along with the net_premiums of other loi insurance policies creditors cannot access policy reserves the insurance_company guarantees a fixed return on such form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer department of the treasury - internal_revenue_service __ schedule no ot exhibit year period ended explanation of items 20xx-20xx org premiums most loi policies provide that your premiums plus a guaranteed return will be paid back to the policy holder at the end of a specified period usually years the sales manual also states that investment decisions are made by the insurance_company the funds received by co-4 for the sale of lois are pooled in an account at barclays bank maintained by co-4 in the country per the sec in reality lois are not purchased as insurance but as a vehicle to make offshore and tax-free investments of funds which can be repatriated as desired by the investor no co-1 investor has ever filed a claim against an loi for a loss of income what in fact occurs is that the investor purchases the loi from co-4 and then borrows back a percentage of the premium through a note or investment contract usually in the form of a mortgage called an equity management mortgage or emm the emm is obtained through two affiliated entities of co-1 co-6 and co-7 which act as the mortgagee the investor's proceeds from the emm are then placed in an ibc and invested offshore through or repatriated by the investor the net effect of the loi emm transaction is that the investor s-corporation is able to deduct the premium paid for the loi encumber his property through a mortgage to himself and deduct the interest payments to himself on the mortgage the investor can then invest the proceeds from the mortgage offshore through an ibc with co-3managing the investment the remainder of the premium left with co-4 is then invested to provide the investor with a fixed rate of return over the ten-year life of the policy a foreign variable annuities the fva is a variable_annuity issued by co-4 the investor purchases the fva by transferring cash or securities to co-4 co-4 then pays the investor or his designees the principal and an agreed upon rate of return over the succeeding years co-1 markets the fva as a means to repatriate a client's assets without tax consequences with respect to fvas the co-1 sales manual states you could purchase a foreign variable_annuity contract between you and a foreign insurer during the accumulation period of the annuity_contract you could set_aside money and have it grow on a tax-deferred basis pending withdrawal at retirement or another time selected by you the payout period begins whereby the insurance_company promises to pay a steady stream of income for a fixed period of time or for life on or about december 20xx founder established the org org in the form of an irrevocable_trust pursuant to the declaration of trust the trust was organized and operated exclusively to support or benefit one or more publicly supported organizations as defined by sec_1_509_a_-4 department of the treasury - internal_revenue_service d implementation of org form 886-aceev page -6- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20kx schedule no or exhibit year period ended org is a_trust formed under xyz law by founder’s execution of a written declaration of trust under org’s declaration of trust the purpose of org is to support or benefit one or more publicly supported organizations the declaration of trust names co-8 as the primary program run by a charity to be supported by org the declaration of trust also permits distributions to three other named charities programs run by charities co-9 co-10 and co-11 the declaration of trust requires that of org’s net_income be distributed each year to co- as the primary charity named in the declaration of trust in addition the declaration of trust requires that another of org’s net_income be distributed to one or more of the four charities listed in the declaration of trust in any allocation determined by org’s board there is no requirement that any named charity other than co-8 be allocated any amount at the time of org’s formation the board consisted of founder trustee bm-1 founder’s mother bm-2 bm-2 is the child of founder’s first wife bm-3 co-worker at founder’s prior place of employment bm-4 director of co-8 on december 20xx founder donated real_property to org this property consisted founder claimed a of three furnished condominiums in city xyz a beach resort revenue charitable_contribution_deduction under irc generated from these rental units prior to their donation was dollar_figure per month per unit see analysis below in the amount of dollar_figure property appraised value cost date rents received 20xx dollar_figure dollar_figure dollar_figure dollar_figure purchased 19xx titnoxx witnoxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 22-a 13-b 23-g after the units were donated to org founder began to engage in acts of self dealing founder engaged in acts that were a conflict of interest that benefited founder at the expense of org as the trustee for org founder rented the three condominium units back to co-12 a company engaged in the rental of vacation properties founder owns co-12 this transaction was conducted without a board meeting without going to the open market to solicit competitive bids from disinterested parties and without a lease in january of 20xx co-12 deposited dollar_figure into the org’s bank account this represented dollar_figure per month for each unit which is consistent with the revenue that these units earned in 20xx in subsequent months founder on behalf of co-12 generally deposited dollar_figure per unit or dollar_figure per month into the org account this is half of what these units commanded as rent in 20xx from february 20xx to march 20xx founder on behalf of form 886-a ev department of the treasury - internal_revenue_service page -7- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20kx schedule no or exhibit year period ended co-12 typically remitted only dollar_figure dollar_figure in july of 20xx he deposited dollar_figure in march june and august of 20xx he deposited dollar_figure and he made no deposits in october 20xx april and july 20xx and january 20xx see bank schedule below for details per month to org although in june of 20xx he deposited bank_ deposit activity 20xx 20xx 20xx 20xx 6-feb 5-mar dollar_figure dollar_figure dollar_figure 5-jan 12-feb 13-mar 10-apr 6-may 6-jun 11-jun 9-jul 7-aug 7-sep 9-oct 14-nov 12-dec 17-jan 27-feb 18-mar 8-apr 10-may 14-jun 8-jul 8-jul 7-aug 9-sep 30-sep 8-nov 18-dec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 7-jan 5-feb 5-mar 31-mar 2-may 2-jun 30-jun 1-aug 29-aug 22-sep 31-oct 28-nov 31-dec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during this same time period contrary to the declaration of trust and contrary to representations made to the irs on the application_for exemption form ecs distributed dollar_figure in grants to the charities listed in its declaration of trust by engaging in these acts of self dealing founder enriched his company and thus himself at the expense of org org did not make grants to the supported organizations in 20xx 20xx or 20xx founder did not make a grant from org until after he was contacted by the service on regarding issues related to his purchase of co-1’s master financial plan in april 20xx co-12 executed a lease with org the terms of the lease called for co-12 to lease the three units at dollar_figure per unit per month at this same time org began making grants in accordance with the application_for exemption filed in january 20xx monthly rental payments should have been dollar_figure for the period 20xx through march 20xx annual payments should have been dollar_figure for the units co-12’s underpayments began in february 20xx and continued through march 20xx total payments for this time period should have been dollar_figure founder through his vacation company co-12 only remitted dollar_figure this difference of dollar_figure was never restored to org founder’s signature is on both the declaration of trust and the application_for exemption these documents plainly state that the net_income of org will be distributed yearly to the named supported organizations founder had control of the finances of org this is evidenced by the form 886-a mev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx-20xx schedule no or exhibit year period ended expenditures made out of org’s bank account org never held a meeting of the board until it began taking corrective measures subsequent to contact by the service in early 20xx founder was contacted by the service regarding his purchase of the abusive tax scheme sold by co-1 and the propriety of his charitable_contribution_deduction at that point founder took action to correct the abuses he had been engaging in on april 20xx the board was reconstituted founder procured the resignations of bm-2 and bm-3 from the org these board members were replaced by bm-5 and bm-6 at this point three of the five members of the board were comprised of designees of the supported charities other business conducted at the board meeting of april 20xx was the decision to make grants to the named charities it was resolved that the following grants be made grant recipient amount percentage co-8 co-10 co-11 total dollar_figure dollar_figure dollar_figure dollar_figure a review of org’s bank statements indicate that these grants took place between april 14th and april 20xx written leases were also drawn up between co-12 and org in april 20xx these leases called for each unit to be rented to co-12 for dollar_figure per month the leases were for the same amounts charged in 20xx there is no evidence of what the fair_market_value rental rate would have been in 20xx there was no indication that the units were offered to disinterested people on the open market there was no attempt to correct the excess_benefit received by founder or co-12 e application_for exempt status in a letter dated january 20xx the co-2 l c an affiliated entity of co-1 submitted an application_for exemption for org the letter of submission that accompanied the application was signed by bm-7 a principal of the co-2 this letter contained the following representations n w y r w org is to be operated in compliance with sec_509 of the internal_revenue_code funds will be invested by the trustee of the net_income will be distributed to the named charitable organizations at least of net_income will be distributed to co-8 at least of net_income will be distributed among the charities listed on schedule a department of the treasury - internal_revenue_service page -9- form 886-a mev form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx org should be considered as a non private_foundation under section a of the code the declaration of trust states that its purpose is to be organized and operated exclusively to carry out the purposes of one or more specified publicly supported organizations co-8 will have a significant voice in the investment policies of the support_trust this application_for exemption was received by the service on february 20xx pursuant to the application org’s purpose is to distribute substantially_all of its income to and for_the_use_of various public_charities and to help co-8 the primary charity carry out its purposes and perform its functions org’s board will assist in educating adults with learning disabilities with a specific project of donating toward an endowment fund for adult literacy each year at least percent of the adjusted_net_income is to be distributed to the primary charity org’s board which includes a member appointed by the primary charity will work it is with the governing body of the primary charity to establish the use of these distributions intended that the distributions will be used each year to carry out or fund a substantial and important program or function of the primary charity in addition each year at least of the adjusted_net_income of org will be distributed among designated public_charities the initial board_of directors is comprised of the following persons e e e e e founder bm-1 bm-2 bm-3 bm-4 the application states that org has a special relationship with the primary charity as one of the board members is appointed by the primary charity the board controls the investment policy the making of grants and all other activities of org in addition the primary charity is entitled the declaration of trust requires these accountings to go to the to periodic accountings primary charity and local laws allow any beneficiary the right to inspect the records of the organization and demand an accounting at any time in addition to the primary charity co-8 org lists the following charities as supported organizations co-9 co-10 co-11 the declaration of trust does not provide for a majority of org’s board to be elected or of the declaration of trust appointed by the supported organizations rather sec_3_1 form 886-acrev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx provides that only one member of the board_of directors may be appointed by primary charity there are no appointments from the secondary supported organizations the information provided in a favorable based on determination_letter to cso on march 20xx recognizing it as tax exempt under section a supporting a as an organization described in sec_501 and classifying it as organization described in sec_509 application service issued the the e form_990 co-1 prepared org’s calendar_year 20xx form_990 the table below gives a history of org’s filings and reported amounts of revenue and expenses on its form_990 20xx 20xx_ 20xx 20xx 20xx revenue - direct public support interest on savings and temporary cash investments net rental income total revenue expenses - program services management and general fundraising payments to affiliates total expenses excess or deficit for the year nets assets at beginning of year other changes in net assets net assets at end of year no returns were filed for 20xx 20xx or 20xx a return was filed in 20xx in 20xx org recognized dollar_figure in net rental revenue and distributed dollar_figure to the supported charities on its form_990 for 20xx org stated that its primary exempt_purpose is to distribute substantially_all of its income to and for_the_use_of various public_charities including the primary charity org did not make any grants in calendar_year 20xx 20xx 20xx or 20xx when the service contacted org in 20xx founder secured counsel and began to bring org into compliance form 886-a cev department of the treasury - internal_revenue_service page -11- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx law internal_revenue_code irc sec_501 of the exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office treasury regulation tr sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose tr sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization c -1 d ii provides an organization is tr section not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 taxpayer’s position in late 20xx in reliance on advice given by co-1 founder donated three vacation condominiums to the org and caused the org to lease such condominiums to founder’s vacation travel business the purpose of this arrangement was for the org to own appreciating form 886-acrev department of the treasury - internal_revenue_service page -12- oo form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx-20xxk and income producing real_property which would provide funding for grants to be made by the org to the charities named in the org’s declaration of trust in early 20xx co-1 was put into receivership by the securities_and_exchange_commission once that receivership occurred founder stopped getting advice from co-1 and founder did not know how to proceed with respect to the org and other matters involving co-1 founder continued with the rental arrangement and accumulated the rental income within the org pending further direction at no time either prior to the co-1 receivership proceedings was filed or after were any funds from the org lent or paid to founder or used for his benefit either directly or indirectly founder simply did not know how to proceed given the uncertainty caused by the co-1 receivership founder retained counsel in mid 20xx and asked counsel to evaluate the bona fides of the org and to advise founder on how to proceed as a result of that evaluation in early 20xx founder and counsel determined that the org’s board should be reconstituted and should meet and that the org should be administered as outlined in its declaration of trust in preparation for an org board meeting founder obtained the resignations of bm-2 and bm-3 from the org board to make room on the board for two additional persons who would be designees of the supported charities named in the org’s declaration of trust those resignations were submitted and accepted by the reconstituted board at a meeting of the org board held on april 20xx at that meeting two new board members were elected by the board to fill the vacancies at this meeting the following grants were approved grant recipient amount percentage co-8 co-10 co-11 total these amounts were subsequently paid to these organizations with these actions org was now in compliance with the service’s rules regarding supporting organizations however org is willing to close this case as an agreed revocation government ’s position the service is proposing to revoke the exempt status of the org because org is not operated exclusively for exempt purposes as defined under sec_501 form 886-aev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20xx schedule no or exhibit year period ended an organization is not described in sec_501 if part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 cir 20xx founder transferred assets to the org and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by transferring its use and benefit of founder’s business org breached the dedication requirement and its net_earnings have inured to the benefit of founder’s business_assets the for little contain materials of co-1 substance promotional the supporting organizations eg how such organizations are operated within the requirements of the federal tax laws and regulations charitable purpose and an understanding of the problems an so seeks to address recordkeeping and filing_requirements differences between supported organizations etc moreover the promotional materials do not contain any basic information on how to is created eg achieving the mission creating a business plan and maintain the so after it budget bookkeeping accounting systems setting up a bank account etc it was not until the service contacted org that founder sought guidance in how org should have operated form the beginning describing in a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use founder’s business co-12 paid less than market rent to org from 20xx through early 20xx it has not been established that it is paying fair market rental since that time in doing this org breached the dedication requirement and its assets have inured to the benefit of founder although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders harding hospital inc v the use of the charity’s property for less united_states 505_f2d_1068 cir than fair market rental served the financial interests of co-12 org was created and operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c org is operated to enable founder to engage in financial activities which are beneficial to him and or entities with whom he is transacting business but detrimental to org accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 form 886-a mev department of the treasury - internal_revenue_service page -14- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx conclusion of org should be revoked effective december 20xx date the exempt status of incorporation the service’s examination shows that org was organized and operated as an integral component of an offshore tax_avoidance and asset protection scheme that promised to reduce income taxes obtain tax-free_income from offshore investments and provide asset protection from unwanted liabilities and encumbrances this scheme benefited org’s founder founder and his business co-12 in violation of sec_501 accordingly org’s status as an organization described under sec_501 should be revoked effective december 20xx because it did not operate exclusively for exempt purposes because its assets inured to and it benefited disqualified persons retroactive revocation is appropriate because org did not state in its application that it would rent its condominium units to the founder’s business co-12 on terms more favorable than those an independent renter would pay org needs to file form sec_1041 for the tax years 20xx 20xx 20xx 20xx 20xx and 20xx the form sec_1041 should be mailed to the irs at alternative issue law facts see above a private if its tax exempt status is not revoked whether org should be reclassified as foundation income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1 c - b i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and department of the treasury - internal_revenue_service form 886-a rev page -15- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx-20xx income_tax regulations section organization must meet provides a -4 e regarding the operational_test a a permissible beneficiaries --a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 form 886-a mev department of the treasury - internal_revenue_service page -16- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20xx schedule no or exhibit year period ended types of relationships - sec_509 of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be different types three forth sets i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations by the publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section conduct of over the the income_tax regulations section operated supervised or controlled by as follows a -4 g provides guidance on the meaning of i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in the membership of one or more publicly supported organizations their official capacity or ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its specified publicly supported governing body is not comprised of representatives of the form 886-aev department of the treasury - internal_revenue_service page -17- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20kx is operated within the meaning of sec_509 a organizations for whose benefit it supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations provisions whose effect e a described section b and in is income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii form 886-a rev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx-20xx org a one or more officers directors or trustees of the supporting_organization are elected or appointed by or membership of the publicly supported organizations directors trustees officers the b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of the supporting organizations or or hold other important offices in c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and b d by reason of a or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in of this subdivision the amount of support form 886-a cev department of the treasury - internal_revenue_service page -19- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20xxk schedule no or exhibit year period ended a publicly_supported_organization must represent received by of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization sufficient part a b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one of of the attentiveness supporting_organization normally the d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however form 886-a cev department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx-20xx org merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law a -4 i iii a revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially_all requirement of the integral part test set forth in section supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or more regulations therefore was and not the of a income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides a as of than section provision sec_509 a representative general -under the in supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse supported to organizations of the income attributable to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of right to exercise veto power over the actions of the such persons have the such organization to perform any act which significantly affects his contribution to from among the recipients designate annually publicly the the of form 886-a crev department of the treasury - internal_revenue_service page -21- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20xx schedule no or exhibit year period ended organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization will government position as set forth above it is the government’s primary position that the tax exempt status of the org org should be revoked alternatively org should be reclassified as a private_foundation effective december 20xx due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir the cso currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or form 886-a cev department of the treasury - internal_revenue_service page -22- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons operational_test a supporting the operational_test set forth in sec_1_509_a_-4 is not satisfied organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above org served private interests and its assets and income has benefited founder and entities related to him therefore org has not established that it operated exclusively for the benefit of the specified publicly supported organizations relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations in acting the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and the operated activities of the supporting_organization by a publicly_supported_organization supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing the body members of the governing body officers membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the facts indicate that there was no substantial control or direction over the there is no evidence that the appointed policies or activities of org by the primary charity representative of the primary charity ever attended any board meetings a majority of org’s governance is not appointed or elected by the specified publicly supported organizations there is no common supervision or control by the same persons over org and the specified publicly the requirements to satisfy one of the first two types of relationship have supported charities not been met official capacity or their the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests neither test has been met in this case significant involvement in the affairs of the publicly_supported_organization form 886-aev department of the treasury - internal_revenue_service page -23- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx-20xx schedule no or exhibit year period ended in order to meet the responsiveness test either sec_1_509_a_-4 or iii must be satisfied sec_1_509_a_-4 requires that the board member appointed by the supported_organization have a significant voice in the operations of the supporting_organization there is no indication that the board member appointed by the supported_organization had any input into the investment policies of org or into the timing of grants or the selection of recipients there is no evidence that there were ever any board meetings as previously stated there is no evidence that a board member appointed by the primary charity ever attended or participated in a board meeting alternatively the supporting_organization must be a charitable_trust under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust’s governing instrument and the beneficiary organization must have the power to enforce the trust and compel an accounting under state law the declaration states that the trustee shall distribute of the net_income of the trust to the primary charity the declaration further requires that a total of of the net_income shall be distributed to three secondary beneficiaries that org can select as grant recipients only co-8 is entitled to receive a specified portion of org’s net_income org is not required to make any specified distributions to any of the other organizations therefore org has not established that any of the three secondary beneficiary organizations are beneficiaries to the trust or that they have the power to enforce the trust under state law or more of the secondary beneficiaries a -4 i iii treas reg there are one therefore org does not meet either of the responsiveness tests be motivated to while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1 a - i i in order to meet the integral part test either sec_1 ii or iii must be satisfied attend to sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations compare to sec_1_509_a_-4 which sets forth the rules of the integral part test applicable to supporting organizations that make payments to or for_the_use_of publicly supported organizations see also cuddeback memorial fund v commissioner t c roe foundation t c memo form 886-a ev department of the treasury - internal_revenue_service page -24- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx-20xx org memo 20xx-300 org does not meet this test because it does not perform any activities for or on behalf of the publicly supported organizations org was allegedly set up to make grants to publicly supported organizations but it did not do so because the purpose of org was to make grants to publicly supported organizations the applicable rules for satisfying the integral part test are in sec_1_509_a_-4 this section of the regulation has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement org does not any of these requirements all facts and circumstances are considered in determining whether the substantially_all requirement is satisfied where there is a permanent accumulation of income or where there is an accumulation of income for an extended period without apparent purpose the substantially_all requirement will not be met while there is no absolute rule with respect to the timing of the distributions in general a supporting_organization will satisfy the substantially_all requirement if it distribute sec_85 percent or more of its income to specified publicly supported organizations no later than the end of the year following the year the income is realized org did not distribute any of its income to charities until notified that it was under examination in 20xx there was no distribution of its net_income in 20xx 20xx 20xx or 20xx therefore the first requirement is not satisfied sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 provides that fajll pertinent factors will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important obviously the primary charity received no funding in 20xx 20xx 20xx or 20xx providing no support is not an amount sufficient to ensure the primary charity’s attentiveness to org’s operations org did not produce any evidence that shows that the primary charity was attentive to its operations there is no evidence that the individual who represented the primary charity on org’s board ever attended or participated in any board meeting there is no evidence that this form 886-a cev department of the treasury - internal_revenue_service page -25- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx-20xx individual was involved in the decisions regarding investments and or operations of org nor is there any evidence that the primary charity ever requested or received any financial reporting from org thus it is apparent that the primary charity was not attentive to the operations of org please note the discussion under the control test that shows that a disqualified_person actually controlled org control test a disqualified_person because he is as noted above founder is a substantial_contributor and board member of org there is no evidence the board ever met until contacted by the service there are no minutes reflecting any board meetings prior to april 20xx there is no evidence that org distributed any money to the primary charity in 20xx 20xx 20xx or 20xx there is no evidence the other board members objected or that the board member appointed by the primary charity acted to compel org to make distributions in accordance with the trust looking at all pertinent facts and circumstances it is evident that a disqualified_person controlled org conclusion the operational_test is not met because org operated for the private benefit of founder’s business the relationship_test is not satisfied the control test is not met because the founder made all of the decisions regarding the operations of org accordingly if its tax exempt status is not revoked org should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through j this modification of private_foundation_status is effective beginning december 20xx because the application did not disclose that there would be no grants to public_charities and that org’s income would be reduced so that founder’ business would benefit that control would be held by founder and that no representative of a public charity would be involved in its operations note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 form 886-acev department of the treasury - internal_revenue_service page -26-
